Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant’s amendment including amended claims filed on 04/29/2021 has been entered.
Claim objections have been withdrawn.
Claims 1-20 have been examined.

Response to Arguments
Applicant’s arguments, filed on 04/29/2021 with respect to the rejection of claims under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Newman et al. (US 20080133031 A1, “SYSTEM AND METHOD FOR VALIDATING DATA FOR A MACHINE”).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. US 10559351 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the present application is anticipated by claim 18 of U.S. Patent No. US 10559351 B2 in that claim 18 of U.S. Patent No. US 10559351 B2 contains all the limitations of claim 1 of the present .

Present Application Number: 16/744,412
U.S. Patent No. US 10559351 B2
Claim 1. A circuit device comprising: a controller that includes: a set of data inputs to receive a first set of data; a set of register data outputs to provide register data based on the first set of data; and a set of memory data outputs to provide memory data based on the first set of data; a set of control registers coupled to the controller, wherein each register of the set of control registers includes: a set of data inputs coupled to the set of register data outputs of the controller; and a set of data outputs; and a memory coupled to the controller that includes: a set of data inputs coupled to the set of memory data outputs of the controller and a set of data outputs.
Claim 18. An integrated circuit, comprising: a controller configured to: receive a write address; receive a write enable signal; output a register write enable signal; output a memory write enable signal; output a first set of data; and output a second set of data corresponding to the first set of data; a plurality of control registers for storing control bits, wherein the plurality of control registers is coupled to the controller and configured to: receive the first set of data from the controller; and receive a set of register write enable signals based on the register write enable signal; a memory having a plurality of memory locations corresponding to the control registers for storing the control bits, wherein the memory is coupled to the controller and configured to: receive the second set of data from the controller; and receive the memory write enable signal from the controller; an output data bus coupled to the memory, the output data bus free from connections to the plurality of control registers.


Claim 18 of U.S. Patent No. US 10559351 B2 as shown in the table above contains every element of claim 1 of the present application and as such anticipates claim 1 of the present application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Newman et al. (US 20080133031 A1, “SYSTEM AND METHOD FOR VALIDATING DATA FOR A MACHINE”) in view of Mori et al. (US 5379380, “System with dedicated buffers connected to respective I/O devices for continuous processing of digital data”).

As per claim 1, Newman et al. teach a circuit device comprising: a controller that includes: a set of data inputs to receive a first set of data; a set of register data outputs to provide register data 
However Newman et al. do not explicitly teach wherein each register of the set of control registers includes a set of data outputs; a memory includes a set of data outputs.
Mori et al. in an analogous art teach that each register of the set of control registers includes a set of data outputs (col. 6, line 2, input/output control registers); a memory includes a set of data outputs (col. 2, lines 47-48, memory connected with the input/output).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Newman et al.’s Patent Application Publication with the teachings of Mori et al. by including additionally that each register of the set of control registers includes a set of data outputs; a memory includes a set of data outputs.


As per claim 2, Newman et al. and Mori et al. teach the additional limitations.
Newman et al. teach that the controller is operable to cause the first set of data to be written to a register of the set of registers and to the memory (paragraph 18, the processing arrangement is configured to receive into the memory data output from the controller. The data received is arranged into a plurality of registers; claim 18, the processing arrangement being configured to receive into the memory data output from the controller, the data received being arranged into a plurality of registers; claim 24, the processing unit is further configured to provide an output of the data received into the memory.)
Mori et al. teach control registers (col. 6, line 2, input/output control registers).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Newman et al. (US 20080133031 A1, “SYSTEM AND METHOD FOR VALIDATING DATA FOR A MACHINE”) and Mori et al. (US 5379380, “System with dedicated buffers connected to respective I/O devices for continuous processing of digital data”) as applied to claim 1 above, and further in view of Tianxiang (US 20160232129 A1, “Apparatus of wave-pipelined circuits”) and Childers et al. (US 5539891, “Data transfer control circuit with a sequencer circuit and control subcircuits and data control method for successively entering data into a memory”).

As per claim 3, Newman et al. and Mori et al. substantially teach the claimed invention described in claim 1 (as rejected above).

Tianxiang. in an analogous art teach a write enable input to receive a first write enable signal; and a register write enable output to provide a register write enable signal based on the first write enable signal (paragraph 269, controller, write enable signal to the registers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Newman et al.’s Patent Application Publication and Mori et al.’s patent with the teachings of Tianxiang by including additionally a write enable input to receive a first write enable signal; and a register write enable output to provide a register write enable signal based on the first write enable signal.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to enable the register to store data.
Newman et al., Mori et al. and Tianxiang do not explicitly teach that each register of
the set of control registers includes a write enable input; and the circuit device further includes a decoder coupled to the controller and the set of control registers that includes: an input coupled to the register write enable output of the controller; and a set of outputs coupled to the write enable inputs of the set of control registers.
Childers et al. in an analogous art teach each register of the set of control registers includes a write enable input; and the circuit device further includes a decoder coupled to the controller and the set of control registers that includes: an input coupled to the register write enable output of the controller; and a set of outputs coupled to the write enable inputs of the set of control registers (col. 45, lines 35-41, each register includes a write enable input connected as an 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Newman et al.’s Patent Application Publication, Mori et al.’s patent and Tianxiang’s Patent Application Publication with the teachings of Childers et al. by including additionally that each register of the set of control registers includes a write enable input; and the circuit device further includes a decoder coupled to the controller and the set of control registers that includes: an input coupled to the register write enable output of the controller; and a set of outputs coupled to the write enable inputs of the set of control registers.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to provide write enable signal to the registers through a decoder.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Newman et al. (US 20080133031 A1, “SYSTEM AND METHOD FOR VALIDATING DATA FOR A MACHINE”), Mori et al. (US 5379380, “System with dedicated buffers connected to respective I/O devices for continuous processing of digital data”), Tianxiang (US 20160232129 A1, “Apparatus of wave-pipelined circuits”) and Childers et al. (US 5539891, “Data transfer control circuit with a sequencer circuit and control subcircuits and data control method for successively entering data into a memory”) as applied to claim 3 above, and further in view of Chevallier (US 6188595 B1, “Memory architecture and addressing for optimized density in integrated circuit package or on circuit board”).

As per claim 4, Newman et al., Mori et al., Tianxiang and Childers et al. substantially teach the claimed invention described in claim 3 (as rejected above).

However Newman et al., Mori et al., Tianxiang and Childers et al. do not explicitly teach a set of address inputs to receive a first address signal; and a set of address outputs to provide a second address signal based on the first address signal; the memory includes a set of address inputs coupled to the set of address outputs of the controller. 
Chevallier in an analogous art teach a set of address inputs to receive a first address signal; and a set of address outputs to provide a second address signal based on the first address signal; the memory includes a set of address inputs coupled to the set of address outputs of the controller (fig. 2, col. 6, lines 29-31, controller decodes the address received into addressing lines of address bus, address bus is coupled to each memory).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Newman et al.’s Patent Application Publication, Mori et al.’s patent, Tianxiang’s Patent Application Publication and Childers et al.’s patent with the teachings of Chevallier by including additionally a set of address inputs to receive a first address signal; and a set of address outputs to provide a second address signal based on the first address signal; the memory includes a set of address inputs coupled to the set of address outputs of the controller. 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to provide memory address from the controller.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Newman et al. (US 20080133031 A1, “SYSTEM AND METHOD FOR VALIDATING DATA FOR A MACHINE”), Mori et al. (US 5379380, “System with dedicated buffers connected to respective I/O devices for  as applied to claim 4 above, and further in view of DOOLEY et al. (US 20180095893 A1, “QUEUING MEMORY ACCESS REQUESTS”).

As per claim 5, Newman et al., Mori et al., Tianxiang, Childers et al. and Chevallier substantially teach the claimed invention described in claim 4 (as rejected above).
However Newman et al., Mori et al., Tianxiang, Childers et al. and Chevallier do not explicitly teach that the controller is operable to cause data stored in the memory at a memory location that corresponds to a register of the set of control registers that corresponds to the first address signal to be output at the set of data outputs of the memory.
DOOLEY et al. in an analogous art teach that the controller is operable to cause data stored in the memory at a memory location that corresponds to a register of the set of control registers that corresponds to the first address signal to be output at the set of data outputs of the memory (paragraph 14, in case of a memory read request, the storage location corresponds with a storage location (e.g. a register address), the retrieved data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Newman et al.’s Patent Application Publication, Mori et al.’s patent, Tianxiang’s Patent Application Publication, Childers et al.’s patent and Chevallier’s patent with the teachings of DOOLEY et al. by including additionally that the controller is operable to cause data stored in the memory at a memory location that corresponds to a register of the set of control registers that corresponds to the first address signal to be output at the set of data outputs of the memory.
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Newman et al. (US 20080133031 A1, “SYSTEM AND METHOD FOR VALIDATING DATA FOR A MACHINE”) and Mori et al. (US 5379380, “System with dedicated buffers connected to respective I/O devices for continuous processing of digital data”) as applied to claim 1 above, and further in view of Efimov et al. (US 20100070825 A1, “Fast Low-Density Parity-Check Code Encoder”), Jackson et al. (US 5291498, “Error detecting method and apparatus for computer memory having multi-bit output memory circuits”) and Maccianti et al. (US 4849979, “Fault tolerant computer architecture”).

As per claim 6, Newman et al. and Mori et al. substantially teach the claimed invention described in claim 1 (as rejected above).
However Newman et al. and Mori et al. do not explicitly teach that each register of the set of control registers further includes a parity output; the circuit device further comprises: a multiplexer that includes: a set of inputs coupled to the parity outputs of the set of control registers; and a multiplexer output.
Efimov et al. in an analogous art teach that each register of the set of control registers further includes a parity output; the circuit device further comprises: a multiplexer that includes: a set of inputs coupled to the parity outputs of the set of control registers; and a multiplexer output (fig. 7, paragraph 33, multiplexer 750 receives parity-check bits from register and provide parity check bits in output).

This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to provide parity output from a selected register.
Newman et al., Mori et al. and Efimov et al. do not explicitly teach that a parity
generator that includes an input coupled to the set of data outputs of the memory and an output. 
Jackson et al. in an analogous art teach a parity generator that includes an input coupled to the set of data outputs of the memory and an output (fig. 2, col. 6, lines 39-41, the data read from the memory are input to the parity generator circuit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Newman et al.’s Patent Application Publication, Mori et al.’s patent and Efimov et al.’s Patent Application Publication with the teachings of Jackson et al. by including additionally that a parity generator that includes an input coupled to the set of data outputs of the memory and an output. 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to parity for data outputs from the memory.
Newman et al., Mori et al., Efimov et al. and Jackson et al. do not explicitly teach 

Maccianti et al. in analogous art teach a comparator circuit that includes: a first input coupled to the multiplexer output; a second input coupled to the output of the parity generator; and a parity error output (col. 6, lines 40-43, parity generator generates parity bits and compares them with the parity bits received through multiplexer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Newman et al.’s Patent Application Publication, Mori et al.’s patent, Efimov et al.’s Patent Application Publication and Jackson et al.’s patent with the teachings of Maccianti et al. by including additionally a comparator circuit that includes: a first input coupled to the multiplexer output; a second input coupled to the output of the parity generator; and a parity error output.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to determine parity error in the input data.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Newman et al. (US 20080133031 A1, “SYSTEM AND METHOD FOR VALIDATING DATA FOR A MACHINE”) and Mori et al. (US 5379380, “System with dedicated buffers connected to respective I/O devices for continuous processing of digital data”), Efimov et al. (US 20100070825 A1, “Fast Low-Density Parity-Check Code Encoder”), Jackson et al. (US 5291498, “Error detecting method and apparatus for computer memory having multi-bit output memory circuits”) and Maccianti et al. (US 4849979, “Fault tolerant computer architecture”) as applied to claim 6 above, and further in view of DOOLEY et al. (US 20180095893 A1, “QUEUING MEMORY ACCESS REQUESTS”) and Rice (US 4365332, “Method and circuitry for correcting errors in recirculating memories”).

As per claim 7, Newman et al., Mori et al., Efimov et al., Jackson et al. and Maccianti et al. substantially teach the claimed invention described in claim 6 (as rejected above).
Maccianti et al. teach that the comparator circuit: receives the first set of parity data and the second set of parity data; and provides a parity signal at the parity error output of the comparator circuit based on the first set of parity data and the second set of parity data (col. 6, lines 40-43, parity generator generates parity bits and compares them with the parity bits received through multiplexer).
However Newman et al., Mori et al., Efimov et al., Jackson et al. and Maccianti et al. do not explicitly teach the memory to provide a second set of data at the set of data outputs of the memory from a location in the memory that corresponds to a first register of the set of control registers. 
DOOLEY et al. in an analogous art teach the memory to provide a second set of data at the set of data outputs of the memory from a location in the memory that corresponds to a first register of the set of control registers (paragraph 14, in case of a memory read request, the storage location corresponds with a storage location (e.g. a register address), the retrieved data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Newman et al.’s Patent Application Publication, Mori et al.’s patent, Efimov et al.’s Patent Application Publication, Jackson et al.’s patent and Maccianti et al.’s patent with the teachings of DOOLEY et al. by including additionally the memory to provide a second set of data at the set of data outputs of the memory from a location in the memory that corresponds to a first register of the set of control registers. 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to provide data output from the memory corresponding to a register address.

DOOLEY et al. do not explicitly teach that parity generator provides a first set of parity data for the second set of data at the output of the parity generator; causing the first register of the set of control registers to provide a second set of parity data for the second set of data at the parity output of the first register.
Rice in an analogous art teaches that parity generator provides a first set of parity data for the second set of data at the output of the parity generator (col. 8, lines 54-56, data, parity is generated by a parity generator); causing the first register of the set of control registers to provide a second set of parity data for the second set of data at the parity output of the first register (col. 9, line 37, parity from the output register).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Newman et al.’s Patent Application Publication, Mori et al.’s patent, Efimov et al.’s Patent Application Publication, Jackson et al.’s patent, Maccianti et al.’s patent and DOOLEY et al.’s Patent Application Publication with the teachings of Rice by including additionally that parity generator provides a first set of parity data for the second set of data at the output of the parity generator; causing the first register of the set of control registers to provide a second set of parity data for the second set of data at the parity output of the first register.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to provide parity data from the parity generator and the register.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Newman et al. (US 20080133031 A1, “SYSTEM AND METHOD FOR VALIDATING DATA FOR A MACHINE”) and Mori et al. (US 5379380, “System with dedicated buffers connected to respective I/O devices for  as applied to claim 1 above, and further in view of Ilda et al. (US 20060047899 A1, Storage device control apparatus).

As per claim 8, Newman et al. and Mori et al. substantially teach the claimed invention described in claim 1 (as rejected above).
However Newman et al. and Mori et al. do not explicitly teach that the controller further includes a set of memory data inputs coupled to the set of data outputs of the memory.
Ilda et al. in an analogous art teach that the controller further includes a set of memory data inputs coupled to the set of data outputs of the memory (paragraph 94, memory loop-connected, controller).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Newman et al.’s Patent Application Publication and Mori et al.’s patent with the teachings of Ilda et al. by including additionally that the controller further includes a set of memory data inputs coupled to the set of data outputs of the memory.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to provide memory output data to input.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Newman et al. (US 20080133031 A1, “SYSTEM AND METHOD FOR VALIDATING DATA FOR A MACHINE”) and Mori et al. (US 5379380, “System with dedicated buffers connected to respective I/O devices for continuous processing of digital data”) and Ilda et al. (US 20060047899 A1, Storage device control apparatus) as applied to claim 8 above, and further in view of DOOLEY et al. (US 20180095893 A1, “QUEUING MEMORY ACCESS REQUESTS”).


Newman et al. teach providing the second set of data at the set of register data outputs of the controller; and causing the first register to store the second set of data (paragraph 18, a processing arrangement is operatively connected to the controller, the processing arrangement is configured to receive into the data output from the controller. The data received is arranged into a plurality of registers.)
However Newman et al., Mori et al. and Ilda et al. do not explicitly teach to perform a data restoration operation that includes receiving, via the set of memory data inputs of the controller, a second set of data from a location in the memory corresponding to a first register of the set of control registers.
DOOLEY et al. in an analogous art teach to perform a data restoration operation that includes receiving, via the set of memory data inputs of the controller, a second set of data from a location in the memory corresponding to a first register of the set of control registers (paragraph 14, in case of a memory read request, the storage location corresponds with a storage location (e.g. a register address), the retrieved data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Newman et al.’s Patent Application Publication, Mori et al.’s patent and Ilda et al.’s Patent Application Publication with the teachings of DOOLEY et al. by including additionally to perform a data restoration operation that includes receiving, via the set of memory data inputs of the controller, a second set of data from a location in the memory corresponding to a first register of the set of control registers.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to provide data output from the memory corresponding to a register address.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Newman et al. (US 20080133031 A1, “SYSTEM AND METHOD FOR VALIDATING DATA FOR A MACHINE”) and Mori et al. (US 5379380, “System with dedicated buffers connected to respective I/O devices for continuous processing of digital data”), Ilda et al. (US 20060047899 A1, Storage device control apparatus) and DOOLEY et al. (US 20180095893 A1, “QUEUING MEMORY ACCESS REQUESTS”) as applied to claim 9 above, and further in view of Aguilar et al. (US 6415387 B1, “Low power mode computer with simplified power supply”).

As per claim 10, Newman et al., Mori et al., Ilda et al. and DOOLEY et al. substantially teach the claimed invention described in claim 9 (as rejected above).
However Newman et al., Mori et al., Ilda et al. and DOOLEY et al. do not explicitly teach that the controller is operable to perform the data restoration operation in response to a transition between a first power state and a second power state.
Aguilar et al. in an analogous art teach that the controller is operable to perform the data restoration operation in response to a transition between a first power state and a second power state (col. 4, lines 58-59, transition the computer from the low power state to a full power state).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Newman et al.’s Patent Application Publication, Mori et al.’s patent, Ilda et al.’s Patent Application Publication and DOOLEY et al.’s Patent Application Publication with the teachings of Aguilar et al. by including additionally that the controller is operable to perform the data restoration operation in response to a transition between a first power state and a second power state.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Newman et al. (US 20080133031 A1, “SYSTEM AND METHOD FOR VALIDATING DATA FOR A MACHINE”) and Mori et al. (US 5379380, “System with dedicated buffers connected to respective I/O devices for continuous processing of digital data”), Ilda et al. (US 20060047899 A1, Storage device control apparatus), DOOLEY et al. (US 20180095893 A1, “QUEUING MEMORY ACCESS REQUESTS”) and Aguilar et al. (US 6415387 B1, “Low power mode computer with simplified power supply”) as applied to claim 10 above, and further in view of Naor et al. (US 20100287397 A1, “Method of a Full Coverage Low Power Mode for Storage Systems Storing Replicated Data Items”).

As per claim 11, Newman et al., Mori et al., Ilda et al., DOOLEY et al. and Aguilar et al. substantially teach the claimed invention described in claim 10 (as rejected above).
However Newman et al., Mori et al., Ilda et al., DOOLEY et al. and Aguilar et al. do not explicitly teach that the memory is operable to retain data in the first power state and the second power state.
Naor et al. in an analogous art teach that the memory is operable to retain data in the first power state and the second power state (paragraph 69, power down (low power mode) the memory device while retaining full data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Newman et al.’s Patent Application Publication, Mori et al.’s patent, Ilda et al.’s Patent Application Publication, DOOLEY et al.’s Patent Application Publication and Aguilar et al.’s patent with the teachings of Naor et al. by including additionally that the memory is operable to retain data in the first power state and the second power state.
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Newman et al. (US 20080133031 A1, “SYSTEM AND METHOD FOR VALIDATING DATA FOR A MACHINE”), Mori et al. (US 5379380, “System with dedicated buffers connected to respective I/O devices for continuous processing of digital data”), Ilda et al. (US 20060047899 A1, Storage device control apparatus) and DOOLEY et al. (US 20180095893 A1, “QUEUING MEMORY ACCESS REQUESTS”) as applied to claim 9 above, and further in view of Oyama et al. (US 20040153582 A1, “Data processor and memory card”).

As per claim 12, Newman et al., Mori et al., Ilda et al. and DOOLEY et al. substantially teach the claimed invention described in claim 9 (as rejected above).
However Newman et al., Mori et al., Ilda et al. and DOOLEY et al. do not explicitly teach that the controller is operable to perform the data restoration operation in response to an error in the set of control registers.
Oyama et al. in an analogous art teach that the controller is operable to perform the data restoration operation in response to an error in the set of control registers (paragraph 43, change control data in the control registers, a data error).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Newman et al.’s Patent Application Publication, Mori et al.’s patent, Ilda et al.’s Patent Application Publication and DOOLEY et al.’s Patent Application Publication with the teachings of Oyama et al. by including additionally that the controller is 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to recover data and continue system operation.

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jeter et al. (US 20160364345 A1, “MEMORY INTERFACE SYSTEM”) in view of Newman et al. (US 20080133031 A1, “SYSTEM AND METHOD FOR VALIDATING DATA FOR A MACHINE”) and DOOLEY et al. (US 20180095893 A1, “QUEUING MEMORY ACCESS REQUESTS”).

As per claim 13, Jeter et al. teach a method comprising: receiving, by a controller, a first set of data (paragraph 43, receiving at a memory controller, data); receiving, by the controller, a first address that corresponds to a first register of a set of control registers (paragraph 47, memory controller receives, address for control registers).
However Jeter et al. do not explicitly teach in response to the receiving of the first set of data, storing the first set of data in the first register; and in response to the receiving of the first set of data, storing the first set of data in a memory separate from the first register.
Newman et al. in an analogous art teach in response to the receiving of the first set of data, storing the first set of data in the first register; and in response to the receiving of the first set of data, storing the first set of data in a memory separate from the first register (paragraph 18, a processing arrangement is operatively connected to the controller, and includes a processor and a memory. The processing arrangement is configured to receive into the memory data output from the controller. The data received is arranged into a plurality of registers; claim 18, a processing arrangement operatively connected to the controller and including a processor and a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeter et al.’s Patent Application Publication with the teachings of Newman et al. by including additionally in response to the receiving of the first set of data, storing the first set of data in the first register; and in response to the receiving of the first set of data, storing the first set of data in a memory separate from the first register.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to analyze the data stored in the register and the memory.
Jeter et al. and Newman et al. do not explicitly teach storing the first set of data at 
a first memory location that corresponds to the first register.
DOOLEY et al. in an analogous art teach storing the first set of data at a first memory location that corresponds to the first register (paragraph 14, In the case of a memory write request the storage location corresponds with an address in memory where the written data is to be stored, the storage location corresponds with, e.g. a cache address where a cache line comprising the written data is to be stored.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeter et al.’s Patent Application Publication and Newman et al.’s Patent Application Publication with the teachings of DOOLEY et al. by including additionally storing the first set of data at a first memory location that corresponds to the first register.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have 

As per claim 15, Jeter et al., Newman et al. and DOOLEY et al. teach the additional limitations.
DOOLEY et al. teach performing a data restoration operation that includes: receiving, from the memory, a second set of data stored in a second memory location of the memory that corresponds to a second register of the set of control registers; and storing the second set of data in the second register (paragraph 14, in case of a memory read request, the storage location corresponds with a storage location (e.g. a register address), the retrieved data; a cache address, cache line, data to be stored).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jeter et al. (US 20160364345 A1, “MEMORY INTERFACE SYSTEM”), Newman et al. (US 20080133031 A1, “SYSTEM AND METHOD FOR VALIDATING DATA FOR A MACHINE”) and DOOLEY et al. (US 20180095893 A1, “QUEUING MEMORY ACCESS REQUESTS”) as applied to claim 13 above, and further in view of McAlpine (US 4837785, “Data transfer system and method of operation thereof”).

As per claim 14, Jeter et al., Newman et al. and DOOLEY et al. substantially teach the claimed invention described in claim 13 (as rejected above).
Jeter et al. teach receiving, by the controller, a second address that corresponds to a second register of the set of control registers (paragraph 47, memory controller receive, address for control registers).
DOOLEY et al. teach providing a second set of data stored in a second memory location of the memory that corresponds to the second register from the memory (paragraph 14, in case of a 
However Jeter et al., Newman et al. and DOOLEY et al. do not explicitly teach a data output bus.
McAlpine in an analogous art teaches a data output bus (col. 8, lines 1-2, data from the memory location is output on the bus).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeter et al.’s Patent Application Publication, Newman et al.’s Patent Application Publication and DOOLEY et al.’s Patent Application Publication with the teachings of McAlpine by including additionally a data output bus.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to provide data output from the memory.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jeter et al. (US 20160364345 A1, “MEMORY INTERFACE SYSTEM”), Newman et al. (US 20080133031 A1, “SYSTEM AND METHOD FOR VALIDATING DATA FOR A MACHINE”) and DOOLEY et al. (US 20180095893 A1, “QUEUING MEMORY ACCESS REQUESTS”) as applied to claim 15 above, and further in view of Aguilar et al. (US 6415387 B1, “Low power mode computer with simplified power supply”).

As per claim 16, Jeter et al., Newman et al. and DOOLEY et al. substantially teach the claimed invention described in claim 15 (as rejected above).

Aguilar et al. in an analogous art teach that the performing of the data restoration operation is performed in response to a transition between a first power state and a second power state (col. 4, lines 58-59, transition the computer from the low power state to a full power state).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeter et al.’s Patent Application Publication, Newman et al.’s Patent Application Publication and DOOLEY et al.’s Patent Application Publication with the teachings of Aguilar et al. by including additionally that the performing of the data restoration operation is performed in response to a transition between a first power state and a second power state.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to provide different power states for the circuit device.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jeter et al. (US 20160364345 A1, “MEMORY INTERFACE SYSTEM”), Newman et al. (US 20080133031 A1, “SYSTEM AND METHOD FOR VALIDATING DATA FOR A MACHINE”) and DOOLEY et al. (US 20180095893 A1, “QUEUING MEMORY ACCESS REQUESTS”) as applied to claim 15 above, and further in view of Oyama et al. (US 20040153582 A1, “Data processor and memory card”).

As per claim 17, Jeter et al., Newman et al. and DOOLEY et al. substantially teach the claimed invention described in claim 15 (as rejected above).

Oyama et al. in an analogous art teach that the performing of the data restoration operation is performed in response to a data error of the set of control registers (paragraph 43, change control data in the control registers, a data error).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeter et al.’s Patent Application Publication, Newman et al.’s Patent Application Publication and DOOLEY et al.’s Patent Application Publication with the teachings of Oyama et al. by including additionally that the performing of the data restoration operation is performed in response to a data error of the set of control registers.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to recover data and continue system operation.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jeter et al. (US 20160364345 A1, “MEMORY INTERFACE SYSTEM”), Newman et al. (US 20080133031 A1, “SYSTEM AND METHOD FOR VALIDATING DATA FOR A MACHINE”) and DOOLEY et al. (US 20180095893 A1, “QUEUING MEMORY ACCESS REQUESTS”) as applied to claim 13 above, and further in view of Minematsu (US 20020138715 A1, “Microprocessor executing data transfer between memory and register and data transfer between registers in response to single push/pop instruction”) and Fujita et al. (US 20010017076 A1, “Apparatus and method for reproducing or recording, via buffer memory, sample data supplied from storage device”).


However Jeter et al., Newman et al. and DOOLEY et al. do not explicitly teach performing a bulk data restoration operation that includes: setting a pointer indicating an initial memory location of the memory; reading, from the memory, a second set of data stored in a memory location that corresponds to the pointer; storing the second set of data to a selected one of the set of control registers that corresponds to the pointer; determining whether the memory location that the pointer corresponds to is a last address in an address range; when the memory location is not the last address in the address range, changing the pointer; repeating the reading from the memory, the storing.
Minematsu in an analogous art teaches performing a bulk data restoration operation that includes: setting a pointer indicating an initial memory location of the memory; reading, from the memory, a second set of data stored in a memory location that corresponds to the pointer; storing the second set of data to a selected one of the set of control registers that corresponds to the pointer; determining whether the memory location that the pointer corresponds to is a last address in an address range; when the memory location is not the last address in the address range, changing the pointer; repeating the reading from the memory, the storing (paragraph 66, data stored in the address of the X memory 44 indicated by the stack pointer is transferred to the work register TR0 implemented in the DAU 42, and the value of the stack pointer is incremented).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeter et al.’s Patent Application Publication, Newman et al.’s Patent Application Publication and DOOLEY et al.’s Patent Application Publication with the teachings of Minematsu by including additionally performing a bulk data restoration operation that includes: setting a pointer indicating an initial memory location of the memory; reading, from the memory, a second set of data stored in a memory location that corresponds to the pointer; 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to copy data from the memory to the control registers.
Jeter et al., Newman et al., DOOLEY et al. and Minematsu do not explicitly teach the 
determining, and the changing of the pointer, until the pointer reaches the last address in the address range.
Fujita et al. in an analogous art teaches the determining, and the changing of the pointer, until the pointer reaches the last address in the address range (paragraph 143, during the movement of the address pointer in the memory area, the interrupt is set at the rear end address of the memory area).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeter et al.’s Patent Application Publication, Newman et al.’s Patent Application Publication, DOOLEY et al.’s Patent Application Publication and Minematsu’s Patent Application Publication with the teachings of Fujita et al. by including additionally the determining, and the changing of the pointer, until the pointer reaches the last address in the address range.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to copy entire data from the memory to the control registers.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeter et al. (US 20160364345 A1, “MEMORY INTERFACE SYSTEM”), Newman et al. (US 20080133031 A1, “SYSTEM AND METHOD FOR VALIDATING DATA FOR A MACHINE”) and DOOLEY et al. (US 20180095893 A1, “QUEUING MEMORY ACCESS REQUESTS”) as applied to claim 13 above, and further in view of Kim (US 20070067705 A1, “NAND flash memory device performing error detecting and data reloading operation during copy back program operation”) and Block et al. (US 20140281284 A1, “MULTI-READ PORT MEMORY”).

As per claim 19, Jeter et al., Newman et al. and DOOLEY et al. substantially teach the claimed invention described in claim 13 (as rejected above).
DOOLEY et al. teach receiving, from the memory, a second set of data stored in a second memory location of the memory that corresponds to a second register of the set of control registers (paragraph 14, in case of a memory read request, the storage location corresponds with a storage location (e.g. a register address), the retrieved data).
However Jeter et al., Newman et al. and DOOLEY et al. do not explicitly teach generating a first set of parity data for the second set of data; and determining whether a parity error is present by comparing the first set of parity data to the second set of parity data.
Kim in an analogous art teaches generating a first set of parity data for the second set of data; and determining whether a parity error is present by comparing the first set of parity data to the second set of parity data (paragraph 29, parity generation circuit supplies first parity data to comparator, comparator generates a pass signal when the first and second parity data are identical, and generates a fail signal when they are different.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeter et al.’s Patent Application Publication, Newman et al.’s Patent Application Publication and DOOLEY et al.’s Patent Application Publication with the teachings of Kim by including additionally generating a first set of parity data for the second set 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to detect a parity error.
Jeter et al., Newman et al., DOOLEY et al. and Kim do not explicitly teach receiving,
from the second register a second set of parity data for the second set of data.
Block et al. in an analogous art teach receiving, from the second register a second set of parity data for the second set of data (paragraph 37, a parity register).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeter et al.’s Patent Application Publication, Newman et al.’s Patent Application Publication, DOOLEY et al.’s Patent Application Publication and Kim’s Patent Application Publication with the teachings of Block et al. by including additionally receiving, from the second register a second set of parity data for the second set of data.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to retrieve parity data from a register.

As per claim 20, Jeter et al., Newman et al., DOOLEY et al., Kim and Block et al. teach the additional limitations.
Kim teaches determining that the parity error is present (paragraph 29, comparator generates a pass signal when the first and second parity data are identical, and generates a fail signal when they are different.)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822.  The examiner can normally be reached on Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111 
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111